Citation Nr: 0501145	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  95-38 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for defective vision in the 
right eye.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
February 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Cleveland, Ohio RO which, in pertinent part, denied 
service connection for defective vision in the right eye.  
When the case was before the Board in June 1997 and June 
2003, it was remanded for additional development.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.  

2.  The veteran's anisometropic amblyopia is a congenital or 
developmental defect.

3.  The veteran's compound hyperopic astigmatism with 
presbyopia is a refractive error of the eye.

4.  No other disability causing defective vision in the right 
eye was present during the veteran's active military service 
or until years thereafter, and no such disability is 
etiologically related to the veteran's active military 
service.


CONCLUSION OF LAW

A disability causing defective vision in the right eye was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claim for service connection, 
the Board notes that a substantially complete claim was 
received and initially adjudicated prior to the enactment of 
the VCAA.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by a 
statement of the case issued in March 1995, a supplemental 
statement of the case issued in November 2002, a Board remand 
dated in June 2003 and by letter dated in February 2004.  He 
veteran was given ample time to respond.  Thereafter, the RO 
readjudicated the veteran's claim in May 2004.  Furthermore, 
in this case, there is no indication or reason to believe 
that the RO's decision would have been different had the 
claim not been adjudicated before the RO provided the notice 
required by the VCAA and the implementing regulations.  
Therefore, the Board believes that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and that any 
procedural error by the RO was not prejudicial to the 
appellant.

Moreover, all pertinent, available evidence has been obtained 
in this case.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran served on active duty from September 1950 to 
February 1954.  Service medical records include a March 1951 
report of medical history, wherein the veteran denied severe 
eye trouble.  Examination in March 1951 showed visual acuity 
correctable to 20/20 bilaterally.  No significant abnormality 
of the eyes was noted.  An April 1952 examination for the 
purpose of release to inactive duty showed visual acuity 
correctable to 20/200 in the right eye and 20/20 in the left 
eye.  The examination report notes that the veteran underwent 
an eye consultation at the Naval Hospital in Coronado, 
California, in March 1952, which revealed rather marked 
anisometropia with highest convection in the right eye, due 
to early suppression of the vision in the right eye and 
resulting amblyopia of the right eye.  The examiner stated 
that there had been no change in the veteran's visual status 
for a number of years.  Upon examination in January 1953, the 
veteran was noted to have vision correctable to 20/20 
bilaterally.  In November 1953, he denied any eye trouble.

In a February 1994 statement, Dr. Lewis indicated that he 
examined the veteran in May 1990.  At that time, the veteran 
had only finger vision in the right eye.

In February 1994, the veteran submitted a claim for service 
connection for (in pertinent part) defective vision in the 
right eye.  The veteran indicated that this disability began 
in November 1950.

In a statement received by the RO in March 1994, the veteran 
stated that in November 1950, his platoon was in basic 
training at Camp Matthews, California.  He maintained that 
when a drill instructor struck him on the back of the head 
with a pugil pole, he lost consciousness.  He stated that 
when he regained consciousness, he could not see.  He was 
initially treated at the Camp Matthews infirmary but was 
transferred by ambulance the following day to the U.S. Naval 
Hospital, Balboa (San Diego), where he was treated for 4-5 
days.  The veteran maintained that his left eye improved, but 
he never regained sight in his right eye.  

During a June 1994 VA examination, the veteran reported being 
hit in the head in November 1950.  He indicated that 
initially, he was totally blind.  He regained sight in the 
left eye, but is only able to distinguish light and dark in 
the right eye.  Upon examination, the veteran was noted to 
wear glasses.  He demonstrated light and dark evaluation only 
on the right.  The diagnoses included, "[b]lind in the right 
eye secondary to trauma in 1950."  It was noted that the 
examiner did not review the veteran's claims file in 
conjunction with the examination.

In a statement received by the RO in December 1994, the 
veteran again stated that he sustained a head injury in 
November 1950.  He denied undergoing the examinations 
indicated in his service medical records in March 1951, April 
1952, January 1953and November 1953.  He further denied ever 
being at the U.S. Naval Hospital, Corona, in March 1952, as 
indicated in his service medical records.  

During a June 1995 personal hearing, the veteran testified 
that he was hit on the right side of his head during basic 
training; he was knocked unconscious and sustained several 
injuries, including injuries to his eyes.  The veteran said 
he was admitted to the Naval Hospital in San Diego and, over 
time, he regained the vision in his left eye; however, the 
right eye never recovered.  In addition, the veteran 
testified that he did not seek medical treatment for his 
right eye in the years following his discharge.  He indicated 
that he sought treatment only a few years earlier, when he 
began to have problems with his left eye.

In August 1997, the RO submitted a request for treatment 
records to the U.S. Navy Medical Center in San Diego, 
California.  The RO requested hospitalization reports and 
outpatient treatment records from November 1950 to February 
1954.  In response, the Naval Medical Center indicated that 
its records were retained for only 5 years; thereafter, they 
were retired to the National Personnel Records Center (NPRC).

In September 1997, the NPRC indicated that all available 
medical records had been furnished to the RO in August 1994.  
"A more extensive search for clinical records produced no 
records."  The RO was instructed to provide more specific 
search dates if an additional search was desired.

Thereafter, the RO requested that the NPRC provide any 
available SGO reports and clinical records from the medical 
facilities at Oceanside, MCRD, San Diego, Camp Pendleton and 
Camp Matthews for the period from November 1, 1950, to 
January 1, 1951.  In May 1998, the NPRC responded that no 
records were on file.

An August 1998 VA optometry progress note shows findings of 
anisometropic amblyopia of the right eye reducing vision to 
legal blindness levels in the right eye only.  The examiner 
stated that the veteran:

has large magnitude anisometropic 
amblyopia which he has obviously had 
since birth, not allowing the right eye 
to develop to where it is capable of 
20/20 vision. . . .  Trauma to the head 
will not cause anisometropic amblyopia of 
the nature [the veteran] exhibits.

A December 2000 VA optometry progress note indicates that the 
veteran was seen for a 6-month follow up on bilateral 
choroidal nevi.  The impression included: bilateral choroidal 
nevi, stable; mild arterioslerotic retinopathy bilaterally; 
and long-standing amblyopia of the right eye.

In February 2004, the NPRC indicated that no records of the 
veteran's treatment for defective vision in the right eye at 
the U.S. Naval Hospital in Coronado (San Diego) from March 1, 
1952, to April 1, 1952, had been found.

By letter dated in February 2004, the RO asked the veteran to 
send copies of any medical records he might have from his 
alleged treatment in March 1952.  In a statement received by 
the RO in March 2004, the veteran stated that he was knocked 
unconscious by his drill instructor in December 1950.  He 
stated that he was a patient at the U.S. Navy Hospital in San 
Diego for two weeks; he remembered spending Christmas at the 
hospital.  Thereafter, he visited the hospital 3 or 4 times 
in 1951.

An April 2004 VA examination report notes the veteran's 
contention that he had good vision until an accident during 
service.  Currently, he complained of slightly blurry vision 
in the left eye.  Examination revealed visual acuity of 
20/400 in the right eye secondary to anisometropic amblyopia 
(refractive amblyopia, confirmed by auto refraction and 
ultrasound) and visual acuity of 20/20 in the left eye.  
Visual fields were normal.  No diplopia or diabetic 
retinopathy was present.  The examiner stated that the 
veteran: 

Is extremely far-sighted in his right eye 
and only mildly far-sighted in his left 
eye.  This condition occurs at birth or 
childhood and is due to lack of full 
development of the more far-sighted eye.  
Due to this condition stemming from birth 
or very early childhood [the veteran] has 
adapted very well to using his left eye.  
He was likely unaware of the decreased 
vision in his right eye upon entering the 
service. . . .  There are no signs 
consistent with ocular trauma.  No pallor 
of the optic nerve or scaring is present.  
After reviewing [the veteran's] c[laims] 
file, there are reports showing his 
vision to have been 20/20 in his right 
eye at one time[.]  It is my opinion that 
these reports were entered in error.  The 
only report viewed that was done by an 
eye doctor showed data consistent with 
today[']s findings. 

The assessment included: anisometropic amblyopia of the right 
eye; senile cataracts bilaterally; choroidal nevi 
bilaterally; and compound hyperopic astigmatism with 
presbyopia bilaterally.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a) (2004).  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  VAOPGCPREC 82-90 
(July 18, 1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term "disease" 
is broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  On the other hand, the 
term "defects" would be definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Service connection for anisometropic amblyopia, a congenital 
or developmental defect, cannot be granted in this case, as 
it is not considered a disease or injury for VA purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.

Service connection for compound hyperopic astigmatism with 
presbyopia, a refractive error of the eye, cannot be granted 
in this case because this is one of the specific conditions 
that VA does not grant service connection for, as it is not 
considered a disability for VA purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9.

With regard to other disabilities causing defective vision in 
the right eye, the Board notes that the veteran has also been 
diagnosed with senile cataracts.  However, the veteran's 
service medical records are negative for complaints or 
findings related to senile cataracts.  In addition, there is 
absolutely no medical evidence of a nexus, or relationship, 
between the cataracts first diagnosed post service and the 
veteran's active military service.  

The veteran maintains that he sustained a blow to the head 
during his military service, which caused the defective 
vision in his right eye.  However, the veteran's service 
medical records are negative for evidence of any such injury 
or any treatment for a right eye disability.  The evidence of 
a nexus between the veteran's defective vision in the right 
eye and his military service is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for defective vision in the right eye.  
In so concluding, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for defective vision in the 
right eye is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


